Opinion issued February 23, 2010
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00961-CR




IN RE ELLIS MCMILLON, JR., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relator, Ellis McMillon, JR., challenges the
trial court’s failure to rule on his motion for judgment nunc pro tunc.  The trial court
has granted McMillon’s motion.     
We dismiss the petition for writ of mandamus as moot.      
 
Per Curiam 
 
Panel consists of Justices Keyes, Sharp, and Massengale.   

Do not publish.  See Tex. R. App.  P. 47.2(b).